            Case 1:18-cv-10324-IT Document 25 Filed 03/22/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


MARTA ROMERO, FABIANA SANTOS,
GLADYS FUENTES, SANTIAGO CRUZ,
and MILAGRO ALVAREZ,
                                                                      C.A. No. 18-10324-IT
                                 Plaintiffs,

       v.

McCORMICK & SCHMICK
RESTAURANT CORP. d/b/a McCORMICK
& SCHMICK’S SEAFOOD RESTAURANT,

                                 Defendant.


            JOINT STATUS REPORT AND PROPOSED SCHEDULING ORDER

        Defendant McCormick & Schmick Restaurant Corp. (“Defendant”)1 and Plaintiffs Marta

 Romero, Fabiana Santos, Gladys Fuentes, Santiago Cruz and Milagro Alvarez (“Plaintiffs”)

 (collectively the “Parties”) hereby submit the following Joint Status Report and Proposed

 Scheduling Order pursuant to the Parties’ Joint Motion to Continue Status Conference and the

 Court’s Order granting the same (Docs. 22 & 23). The Parties jointly state as follows:

     1. As previously reported to the Court (Doc. 22), the Parties participated in an all-day

 mediation with Maria Walsh (JAMS) on January 29, 2019. Although they were unable to

 resolve this matter on that date, the Parties continue in good faith to work towards a resolution

 and believe that continued negotiations will be productive.




 1
        Defendant notes that it does not operate under a formally registered d/b/a.
           Case 1:18-cv-10324-IT Document 25 Filed 03/22/19 Page 2 of 3



   2. To foster such progress, the Parties propose the following schedule:


 Complete settlement discussions and submit
                                                                       April 26, 2019
written joint status report re: same to the Court

   Deadline for filing Dispositive Motions                             May 28, 2019

      Oppositions to Dispositive Motions                           Per Fed. R. Civ. P. 56

                                                        July 11, 2019 or a date thereafter convenient
    Hearing Date for Dispositive Motions
                                                                        for the Court



Respectfully Submitted,

 MARTA ROMERO, FABIANA                         MCCORMICK & SCHMICK
 SANTOS, GLADYS FUENTES,                       RESTAURANT CORP. D/B/A
 SANTIAGO CRUZ,                                MCCORMICK & SCHMICK’S SEAFOOD
 and MILAGRO ALVAREZ,                          RESTAURANT

 By their attorneys,                           By its attorneys,


 /s/ Sophia Hall___________________
 Stephen Churchill, BBO #564158                 /s/ Allison B. Cherundolo________
 Rachel Smit, BBO #688294                      Daniel S. Field (BBO #560096)
 FAIR WORK, P.C.                               Allison B. Cherundolo (BBO #681632)
 192 South Street, Suite 450                   MORGAN, BROWN & JOY, LLP
 Boston, MA 02111                              200 State Street, Floor 11
 (617) 607-3260                                Boston, MA 02109-2605
 steve@fairworklaw.com                         T: (617) 523-6666
 rachel@fairworklaw.com                        F: (617) 367-3125
                                               E: dfield@morganbrown.com
 Oren Sellstrom, BBO #569045                   E: acherundolo@morganbrown.com
 Sophia Hall, BBO #684541
 LAWYERS’ COMMITTEE FOR CIVIL
 RIGHTS AND ECONOMIC JUSTICE
 61 Batterymarch Street, 5th Floor
 Boston, MA 02110
 (617) 482-1145
 osellstrom@lawyerscom.org
 shall@lawyerscom.org              Dated: March 22, 2019




                                                    2
           Case 1:18-cv-10324-IT Document 25 Filed 03/22/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE
       I, Allison B. Cherundolo, hereby certify that this document was filed through the ECF
system on this date, and that a true paper copy of this document will be sent to those indicated as
non-registered participants on the Notice of Electronic Filing by first class mail on the same date.


Dated: March 22, 2019                                /s/ Allison B. Cherundolo
                                                     Allison B. Cherundolo




                                                 3
